Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of “wherein the second connector is attachable at an uphole end of the portion of completion tubing comprising the first connector” (see claim 5; it is not clear what the second connector is attachable to, or which figure is being referred to that provides support for this limitation and shows the relative positions of the second connector and the completion tubing; perhaps Figure 6 with tubing 104 is the closest figure, but it does not appear to show the second connector) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, it is not clear what the metes and bounds are between the outer-mandrel, the third connector, and the fourth connector in view of the specification [0021]. For examination purposes, examiner assumes that the outer-mandrel is coupled to a top sub, the outer-mandrel is coupled to a bottom sub, wherein the top sub comprises the fourth connector, and wherein the bottom sub comprises the third connector; this assumption appears to be consistent with the specification [0021]. It is noted that the specification does not describe the outer-mandrel 214 as comprising the top sub 202 and the bottom sub 216.
Regarding claim 5, it is not clear what the second connector is supposed to be attachable to. Further clarification is requested. For examination purposes, examiner assumes that the second connector can be attachable to anything.
Regarding independent claim 10, it is not clear what the metes and bounds are between the outer-mandrel, the first set of lugs and slots, and the third set of lugs and slots in view of the specification [0021]. For examination purposes, examiner assumes that the outer-mandrel is coupled to a top sub, the outer-mandrel is coupled to a bottom sub, wherein the top sub comprises the third set of lugs and slots, and wherein the bottom sub comprises the first set of lugs and slots; this assumption appears to be consistent with the specification [0021]. It is noted that the specification does not describe the outer-mandrel 214 as comprising the top sub 202 and the bottom sub 216.
Regarding independent claim 16, it is not clear what the metes and bounds are between the outer-mandrel, the uphole sub, and the downhole sub in view of the specification [0021]. For examination purposes, examiner assumes that the outer-mandrel is coupled to the uphole sub, the outer-mandrel is coupled to the downhole sub, and the uphole sub and the downhole sub are not a part of the outer-mandrel because they have been distinctly identified as separate components in view of the specification; this assumption appears to be consistent with the specification [0021]. It is noted that the specification does not describe the outer-mandrel 214 as comprising the uphole sub 202 and the downhole sub 216.
Claim(s) 2-4, 6-7, 9, 11-15, 17, and 19-20 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrejanu US9932778 in view of Hughes et al. US20190292863.
Regarding independent claim 1, Obrejanu discloses, in Figures 1-8,
A dual clutch travel joint system (Obrejanu; Fig. 1-8; tubing swivel 100), comprising: an inner-mandrel (Obrejanu; coupling 150) comprising: a first connector (Obrejanu; second coupling structure 154 with a set of lugs and slots) on a downhole portion of the inner-mandrel, wherein the first connector comprises a first set of lugs and slots (Obrejanu; second coupling structure 154 with a set of lugs and slots); and a second connector (Obrejanu; first coupling structure 152 with a set of lugs and slots) on an uphole portion of the inner-mandrel, wherein the second connector comprises a second set of lugs and slots (Obrejanu; first coupling structure 152 with a set of lugs and slots); and an outer-mandrel (Obrejanu; housing 170 coupled to top sub 102 at an uphole end and coupled to bottom mandrel 130 at a downhole end, wherein the top sub 102 comprises a set of lugs and slots 104, wherein the bottom mandrel 130 comprises a set of lugs and slots 132; see the 35 USC 112(b) assumptions above) comprising: a third connector comprising a third set of lugs and slots (Obrejanu; a set of lugs and slots 132; see the 35 USC 112(b) assumptions above) positionable to mate with the first set of lugs and slots of the first connector to apply torque to the inner-mandrel while the inner-mandrel is in a tension arrangement (Obrejanu; col. 6:11-12 “tension”) with the outer-mandrel within a wellbore; and a fourth connector comprising a fourth set of lugs and slots (Obrejanu; a set of lugs and slots 104; see the 35 USC 112(b) assumptions above) positionable to mate with the second set of lugs and slots of the second connector to apply torque to the inner-mandrel while the inner-mandrel is in a arrangement with the outer-mandrel within the wellbore.
Obrejanu is silent regarding a compression arrangement.
Hughes teaches a compression arrangement (Hughes; [0028] downhole operations include a configuration/step of compression/compressing arrangement by tagging a workstring at the bottom of the well and/or against another downhole equipment in order to then provide a desirable “space out” of the workstring relative to the bottom and/or to the downhole equipment).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the arrangement as taught by Obrejanu to be a compression arrangement as taught by Hughes for the purpose of providing a desirable “space out” of the workstring relative to the bottom of the well and/or to the downhole equipment.

Regarding claim 2, modified Obrejanu teaches the invention substantially as claimed as described above, and The system of claim 1, wherein the inner-mandrel and the outer-mandrel are positionable to free-rotate with respect to one another while the inner-mandrel and the outer- mandrel are between the tension arrangement and the compression arrangement with one another (Obrejanu; free rotation is provided upon shearing of the shear screws 174; col. 6:53-54 “swivel freely”).

Regarding claim 4, modified Obrejanu teaches the invention substantially as claimed as described above, and The system of claim 1, wherein the first connector is to a portion of completion tubing extendable downhole within the wellbore from the outer-mandrel (Obrejanu; completion anchor tubing 103).
Modified Obrejanu does not teach wherein the first connector is integral to a portion of completion tubing.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the first connector as taught by modified Obrejanu to be integral to a portion of completion tubing since it has been held that forming in one-piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art and would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) (MPEP 2144.04(V)(B)). One would be motivated to perform the modification for the purpose of reducing the number of components of the assembly to simplify the assembly process.

Regarding claim 5, modified Obrejanu teaches the invention substantially as claimed as described above, and The system of claim 4, wherein the second connector (Obrejanu; first coupling structure 152 with a set of lugs and slots) is attachable at an uphole end of the portion of completion tubing comprising the first connector (Obrejanu; Fig. 1; first coupling structure 152 with a set of lugs and slots is attachable to the completion anchor tubing 103 as shown in Figure 1).

Regarding claim 6, modified Obrejanu teaches the invention substantially as claimed as described above, and The system of claim 1, wherein the outer-mandrel further comprises: a shear sub comprising at least one shear pin, wherein the at least one shear pin is positionable to shear upon receiving a compressive force from the outer-mandrel to enable relative movement of the inner-mandrel from the tension arrangement to the compression arrangement or a free-rotation arrangement (Obrejanu; shear screws 174).

Regarding claim 7, modified Obrejanu teaches the invention substantially as claimed as described above, and The system of claim 1, wherein the outer-mandrel further comprises: a shear sub comprising at least one shear pin, wherein the shear sub is couplable to the inner-mandrel to maintain the inner-mandrel and the outer-mandrel in the tension arrangement, the compression arrangement, or a free-rotation arrangement prior to shearing of the at least one shear pin.

Regarding independent claim 10, modified Obrejanu teaches the invention substantially as claimed as described above in reference to independent claim 1 (the ordinal use of the claim terms “first”, “second”, “third”, and “fourth” have been updated for their corresponding features relative to the prior art and relative to independent claim 1), and
A method (Obrejanu; Fig. 1-8), comprising: positioning a dual clutch travel joint (Obrejanu; Fig. 1-8; tubing swivel 100) within a wellbore; applying tension (Obrejanu; col. 6:11-12 “tension”) on the dual clutch travel joint to form a first connection between a first set of lugs and slots (Obrejanu; a set of lugs and slots 132; see the 35 USC 112(b) assumptions above) of an outer-mandrel (Obrejanu; housing 170 coupled to top sub 102 at an uphole end and coupled to bottom mandrel 130 at a downhole end, wherein the top sub 102 comprises a set of lugs and slots 104, wherein the bottom mandrel 130 comprises a set of lugs and slots 132; see the 35 USC 112(b) assumptions above) of the dual clutch travel joint and a second set of lugs and slots (Obrejanu; second coupling structure 154 with a set of lugs and slots) of an inner-mandrel (Obrejanu; coupling 150) of the dual clutch travel joint, the first connection enabling a first transfer of torque from the outer-mandrel to the inner-mandrel (Obrejanu; Fig. 1-8); and applying compression (Hughes; [0028] downhole operations include a configuration/step of compression/compressing arrangement by tagging a workstring at the bottom of the well and/or against another downhole equipment in order to then provide a desirable “space out” of the workstring relative to the bottom and/or to the downhole equipment) on the dual clutch travel joint to form a second connection between a third set of lugs and slots (Obrejanu; a set of lugs and slots 104; see the 35 USC 112(b) assumptions above) of the outer-mandrel and a fourth set of lugs and slots of the inner-mandrel (Obrejanu; first coupling structure 152 with a set of lugs and slots), the second connection enabling a second transfer of torque from the outer-mandrel to the inner-mandrel (Obrejanu; Fig. 1-8).

Regarding claim 11, modified Obrejanu teaches the invention substantially as claimed as described above, and The method of claim 10, further comprising: removing tension and compression on the dual clutch travel joint to disengage the first connection and the second connection to enable free-rotation between the inner-mandrel and the outer-mandrel (Obrejanu; free rotation is provided upon shearing of the shear screws 174; col. 6:53-54 “swivel freely”).

Regarding claim 12, modified Obrejanu teaches the invention substantially as claimed as described above, and The method of claim 11, further comprising: manipulating one or more wellbore tools uphole from the travel joint during the free- rotation between the inner-mandrel and the outer-mandrel while preventing application of torque on a downhole portion of completion string coupled to the travel joint (Obrejanu; col. 1:10-21 rotating the tubing string during production to control operational wear/abrasion to the tubing string).

Regarding claim 13, modified Obrejanu teaches the invention substantially as claimed as described above, and The method of claim 10, wherein applying the compression on the dual clutch travel joint shears at least one shearing pin to enable relative movement between the outer- mandrel and the inner-mandrel from the first connection to the second connection (Obrejanu; shear screws 174).

Regarding claim 14, modified Obrejanu teaches the invention substantially as claimed as described above, and The method of claim 10, wherein applying the tension on the dual clutch travel joint enables the second set of lugs and slots (Obrejanu; second coupling structure 154 with a set of lugs and slots) on a downhole portion of the inner-mandrel to engage with the first set of lugs and slots (Obrejanu; a set of lugs and slots 132; see the 35 USC 112(b) assumptions above) of the outer-mandrel on a downhole portion of the outer-mandrel (Obrejanu; Fig. 1-8).

Regarding claim 15, modified Obrejanu teaches the invention substantially as claimed as described above, and The method of claim 10, wherein applying compression on the dual clutch travel joint enables the fourth set of lugs and slots (Obrejanu; first coupling structure 152 with a set of lugs and slots) on an uphole portion of the inner-mandrel to engage with the third set of lugs and slots (Obrejanu; a set of lugs and slots 104; see the 35 USC 112(b) assumptions above) of the outer-mandrel on an uphole portion of the outer-mandrel.

Regarding independent claim 16, modified Obrejanu teaches the invention substantially as claimed as described above in reference to independent claim 1 (the ordinal use of the claim terms “first”, “second”, “third”, and “fourth” have been updated for their corresponding features relative to the prior art and relative to independent claim 1), and
An inner-mandrel (Obrejanu; coupling 150), comprising (Obrejanu; Fig. 1-8): a first connector (Obrejanu; second coupling structure 154 with a set of lugs and slots) on a downhole portion of the inner-mandrel, the first connector positionable to receive torque from an outer-mandrel (Obrejanu; housing 170 coupled to top sub 102 at an uphole end and coupled to bottom mandrel 130 at a downhole end, wherein the top sub 102 comprises a set of lugs and slots 104, wherein the bottom mandrel 130 comprises a set of lugs and slots 132; see the 35 USC 112(b) assumptions above) when the inner-mandrel is in a tension arrangement (Obrejanu; col. 6:11-12 “tension”) with the outer-mandrel, wherein the first connector comprises a first lug connector (Obrejanu; second coupling structure 154 with a set of lugs and slots) positionable to mate with a downhole sub (Obrejanu; bottom mandrel 130; see the 35 USC 112(b) assumptions above) of the outer-mandrel while the inner-mandrel is in the tension arrangement with the outer-mandrel; and a second connector (Obrejanu; first coupling structure 152 with a set of lugs and slots) on an uphole portion of the inner-mandrel, the second connector positionable to receive torque from the outer-mandrel when the inner-mandrel is in a compression arrangement (Hughes; [0028] downhole operations include a configuration/step of compression/compressing arrangement by tagging a workstring at the bottom of the well and/or against another downhole equipment in order to then provide a desirable “space out” of the workstring relative to the bottom and/or to the downhole equipment) with the outer-mandrel, and wherein the second connector comprises a second lug connector (Obrejanu; first coupling structure 152 with a set of lugs and slots) positionable to mate with an uphole sub (Obrejanu; top sub 102; see the 35 USC 112(b) assumptions above) of the outer-mandrel while the inner-mandrel is in the compression arrangement with the outer-mandrel (Obrejanu; Fig. 1-8).

Regarding claim 17, modified Obrejanu teaches the invention substantially as claimed as described above, and The inner-mandrel of claim 16, wherein the first connector and the second connector are positionable to rotate independently from the outer-mandrel when the first connector and the second connector are not engaged with the outer-mandrel (Obrejanu; free rotation is provided upon shearing of the shear screws 174; col. 6:53-54 “swivel freely”).

Regarding claim 20, modified Obrejanu teaches the invention substantially as claimed as described above, and The inner-mandrel of claim 16, wherein the first connector and the second connector comprises a single piece of material (Obrejanu; coupling 150).

Claim(s) 3, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrejanu US9932778 in view of Hughes et al. US20190292863 as applied to claim(s) 1 and 16 above, and further in view of Harms US8443895.
Regarding claim 3, modified Obrejanu teaches the invention substantially as claimed as described above, and The system of claim 1, further comprising positionable between the first connector and the second connector of the inner-mandrel to maintain between a conduit of the inner-mandrel and an annulus of the wellbore (Obrejanu; Fig. 1-8).
Modified Obrejanu does not teach a seal or a seal stack positionable between the first connector and the second connector of the inner-mandrel to maintain a hydraulic seal between a conduit of the inner-mandrel and an annulus of the wellbore.
Harms teaches a seal or a seal stack positionable between the first connector and the second connector of the inner-mandrel to maintain a hydraulic seal between a conduit of the inner-mandrel and an annulus of the wellbore (Harms; see labeled figure below that shows a seal positioned within a corresponding seal groove).

    PNG
    media_image1.png
    532
    563
    media_image1.png
    Greyscale

Labeled Figure 4A of Harms showing the seal and corresponding seal groove between a first connector and a second connector of an inner-mandrel relative to a wellbore annulus.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Obrejanu to include a seal or a seal stack as taught by Harms for the purpose of providing a hydraulic seal and preventing fluid flow through undesirable potential flow/leak paths (Obrejanu; col. 4:20-24 providing seals to provide sealing at desired locations in the assembly).

Regarding claim 9, modified Obrejanu teaches the invention substantially as claimed as described above in reference to claim 3 above, and The system of claim 1, wherein the first connector and the second connector comprise a single piece of material (Obrejanu; coupling 150), and wherein the inner-mandrel further comprises: a seal positionable within a groove between the first connector and the second connector (Harms; see labeled figure that shows a seal positioned within a corresponding seal groove).

Regarding claim 19, modified Obrejanu teaches the invention substantially as claimed as described above in reference to claim 3 above, and The inner-mandrel of claim 16, further comprising: at least one seal (Harms; see labeled figure that shows a seal positioned within a corresponding seal groove) positionable between the first connector and the second connector to maintain a hydraulic seal between a conduit of the inner-mandrel and an annulus of a wellbore (Obrejanu; Fig. 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/3/22